DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05 July 2022 has been entered.  Claims 1-21 remain pending in the applications.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 05 April 2022.  Any new and/or pending objections and/or rejection can be found in the Office Action below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0065], lines 1-2, it appears Applicant intended “For Condition 1, the apparatus 100 transitions from the control authority switchable state of the driver to the control authority non-switchable state” to read --For Condition 1, the apparatus 100 transitions from the control authority non-switchable state of the driver to the control authority switchable state--.  For example, as discussed in Paragraph [0063] of the Specification and as illustrated in Fig. 2A, when Condition 1 is satisfied, the apparatus transitions to the control authority switchable state.
In Paragraph [0067], lines 1-2, it appears Applicant intended “for Case 1 of Condition 1” to read --for Case 1 of Condition 2--.
In Paragraph [0080], lines 1-2, it appears Applicant intended “For Condition 3, the apparatus 100 transitions from the control authority switchable state of the driver to the control authority non-switchable state” to read --For Condition 3, the apparatus 100 transitions from the control authority non-switchable state of the driver to the control authority switchable state--.  For example, as discussed in Paragraph [0078] of the Specification and as illustrated in Fig. 4A, when Condition 3 is satisfied, the apparatus transitions to the control authority switchable state.
In Paragraph [0101], lines 1-2, it appears Applicant intended “For Condition 5, the apparatus 100 transitions from the control authority switchable state of the driver to the control authority non-switchable state” to read --For Condition 5, the apparatus 100 transitions from the control authority non-switchable state of the driver to the control authority switchable state--.  For example, as discussed in Paragraph [0094] of the Specification and as illustrated in Fig. 6A, when Condition 5 is satisfied, the apparatus transitions to the control authority switchable state.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: on line 3, it appears Applicant intended “on steering wheel” to read --on a steering wheel--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 3, it appears Applicant intended “the hands-on of the driver” to read --the hands-on state of the driver-- in order to maintain consistency with the terminology as established in claim 6.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 4, it appears Applicant intended “the hands-on of the driver” to read --the hands-on state of the driver-- in order to maintain consistency with the terminology as established in claim 6.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 4, it appears Applicant intended “the hands-on of the driver” to read --the hands-on state of the driver-- in order to maintain consistency with the terminology as established in claim 6.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: on line 3, it appears Applicant intended “an input” to read --the input-- because antecedent basis for this term has been previously established in claim 13.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: on line 1, it appears Applicant intended “The autonomous driving control method” to read --An autonomous driving control method--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “driver monitoring device” in claims 1-20, and the “output device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of Applicant’s original disclosure identifies the “driver monitoring device” as corresponding to a driver monitoring camera (see at least: Specification, Paragraphs [0047], [0049]), and identifies the “output device” as corresponding to a display or a speaker (see at least: Specification, Paragraphs [0059]-[0061]).  Accordingly, these limitations are being interpreted to respectively cover the aforementioned corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites, in part, (i) determining whether control authority is transferable for activating an autonomous driving control function […] (emphasis added); and (ii) wherein the determining whether the control authority is transferable includes: shifting to a control authority non-transferable state when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead, or it is determined that the driver is not looking ahead continuously for more than a predetermined time.  Claim 21 is deemed to recite new matter because Applicant’s original disclosure fails to provide adequate support for shifting to a control authority non-transferable state as part of a determination for activating an autonomous driving control function.  Rather, as exemplified in at least Fig. 7 of Applicant’s original disclosure, in order to activate an autonomous driving control function, the invention first transitions to a control authority switchable state (steps S103-S104) and then activates the autonomous driving control function (step S105).  Any determination regarding shifting to a control authority non-transferable (steps S106-S107) is made after the autonomous driving control function has been activated.  Accordingly, claim 21 is deemed to recite new matter because Applicant’s original disclosure fails to provide adequate support for shifting to a control authority non-transferable state as part of a determination about whether control authority is transferable for activating an autonomous driving control function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1 and 21 recites, in part, the limitation when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead, or it is determined that the driver is not looking ahead continuously for more than a predetermined time.  As currently draft, particularly due to the inclusion of the comma, it is unclear what conditions are required in order to shift to a control authority non-transferable state.  Here, it is unclear if shifting to the control authority non-transferable state occurs (1) when a first set of conditions is satisfied drawn to the driver not being seated and the driver is not looking ahead, or (2) alternatively when a second condition is satisfied drawn to the driver not looking ahead continuously for more than a predetermined first time; or if shifting to the control authority non-transferable state occurs (1) when a first set of conditions is satisfied drawn to the driver not being seated and the driver is not looking ahead, or (2) alternatively when a second set of conditions is satisfied drawn to the driver not being seated and the driver is not looking ahead continuously for more than a predetermined first time.  In other word, it is unclear if the condition that it is detected that the driver is not seated is always to be required. 
Claims 2, 4, and 6-20 are rejected as being indefinite by virtue of their dependency on claim 1.  Claim 4 is additionally rejected as being indefinite because it recites the same unclear language as identified above for claims 1 and 21.  
Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the processor is configured to shift to a control authority non-transferable state (i) when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead, or, alternatively, (ii) when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead continuously for more than a predetermined first time.  This interpretation appears to be most consistent with Applicant’s original disclosure as exemplified in Condition 2, Case 2 as presented in at least Fig. 2B, which explicitly notes that the driver not looking ahead or the driver not continuously looking ahead for a predetermined time are alternatives to one another.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, in part, the limitation “when it is detected that the driver is not seated, and the driver is not detected” (emphasis added).  It is unclear how the additional condition that the driver is not detected is different from the condition that it is detected that the driver is not seated.  If the it is detected that the driver is not seated, then the driver is not detected in the driver’s seat.  Furthermore, it is unclear if the limitation “the driver is not detected” is directed to a result from the driver monitoring device recited in claim 1 or if it directed to a result from the hands-on sensor recited in claim 6.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 8, the processor is configured to shift to the control authority non-transferable state when it is detected that the driver is not seated, and the driver monitoring device does not detect that the driver is looking ahead, or the processor is configured to shift to the control authority non-transferable state when it is detected that the driver is not seated, and the hands-on sensor does not detect the hands-on state of the driver. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, in part, the limitation “wherein the predetermined third time is longer than the predetermined first time.”  Regardless of whether the unclear limitations of claim 1, as discussed above, are understood as shifting to a control authority non-transferable state when the driver is not looking ahead continuously for more than a predetermined first time as a sole condition or in combination with the driver not being seated, if the predetermined first time is less than the predetermined third time, then the processor would have already shifted to the control authority non-transferable state at the predetermined first time.  Accordingly, it is unclear how the processor would shift to the control authority non-transferable state at a later time (the predetermined third time) when it has already shifted to the control authority non-transferable state, and is therefore already in the non-transferable state, at an earlier time (the predetermined first time).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that so long as it has been detected that the driver is not looking ahead for a predetermined time, then the processor would shift to the control authority non-transferable state irrespective of whether or not it is detected that the driver continues to not look ahead beyond this predetermined time.  It is noted that in Applicant’s original disclosure, the relationship between the predetermined third time and the predetermined first time is contingent on the detection from the hands-on sensor (see at least: Fig. 4B, Condition 4, Case 2 and Condition 4, Case 4; wherein in Case 4, the set of conditions are: (a) the driver not being seated, (b) the hands-on state not being detected, and (c) the driver not looking ahead continuously for the predetermined first time or more; and in Case 2, the set of conditions are (a) the driver not being seated, (b) the hands-on state being detected, and (c) the driver not looking ahead continuously for the predetermined third time or more).  However, these conditions are not recited in the claims.  Accordingly, because it is improper to import limitations from the Specification into the Claims, claim 10 has been best understood based on the language in the claims, as currently drafted.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, in part, the limitation “wherein the predetermined fourth time is longer than the predetermined third time.”  If the predetermined third time is less than the predetermined fourth time, then the processor would have already shifted to the control authority non-transferable state at the predetermined third time.  Accordingly, it is unclear how the processor would shift to the control authority non-transferable state at a later time (the predetermined fourth time) when it has already shifted to the control authority non-transferable state, and is therefore already in the non-transferable state, at an earlier time (the predetermined third time).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that so long as it has been detected that the driver is not seated continuously for a predetermined time, then the processor would shift to the control authority non-transferable state irrespective of whether or not it is detected that the driver continues to not be seated beyond this predetermined time.  It is noted that in Applicant’s original disclosure, the relationship between the predetermined fourth time and the predetermined third time is contingent on the detection from the hands-on sensor (see at least: Fig. 4B, Condition 4, Case 3 and Condition 4, Case 5; wherein in Case 5, the set of conditions are: (a) the driver not seated continuously for the predetermine third time or more, (b) the hands-on state not being detected, and (c) the driver not looking ahead; and in Case 3, the set of conditions are (a) the driver not being seated continuously for the predetermined fourth time or more, and (b) the hands-on state being detected).  However, these conditions are not recited in the claims.  Accordingly, because it is improper to import limitations from the Specification into the Claims, claim 12 has been best understood based on the language in the claims, as currently drafted.    
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites, in part, the limitation “when it is detected that the driver is not seated, and the driver is not detected” (emphasis added).  It is unclear how the additional condition that the driver is not detected is different from the condition that it is detected that the driver is not seated.  If the it is detected that the driver is not seated, then the driver is not detected in the driver’s seat.  Furthermore, it is unclear if the limitation “the driver is not detected” is directed to a result from the driver monitoring device recited in claim 1 or if it directed to a result from the pedal sensor recited in claim 13.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 15, the processor is configured to shift to the control authority non-transferable state when it is detected that the driver is not seated, and the driver monitoring device does not detect that the driver is looking ahead, or the processor is configured to shift to the control authority non-transferable state when it is detected that the driver is not seated, and the pedal sensor does not detect the input from the driver to the accelerator pedal or the brake pedal. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, in part, the limitation “wherein the predetermined fifth time is longer than the predetermined first time.”  Regardless of whether the unclear limitations of claim 1, as discussed above, are understood as shifting to a control authority non-transferable state when the driver is not looking ahead continuously for more than a predetermined first time as a sole condition or in combination with the driver not being seated, if the predetermined first time is less than the predetermined fifth time, then the processor would have already shifted to the control authority non-transferable state at the predetermined first time.  Accordingly, it is unclear how the processor would shift to the control authority non-transferable state at a later time (the predetermined fifth time) when it has already shifted to the control authority non-transferable state, and is therefore already in the non-transferable state, at an earlier time (the predetermined first time).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that so long as it has been detected that the driver is not looking ahead for a predetermined time, then the processor would shift to the control authority non-transferable state irrespective of whether or not it is detected that the driver continues to not look ahead beyond this predetermined time.  It is noted that in Applicant’s original disclosure, the relationship between the predetermined fifth time and the predetermined first time is contingent on the detection from the pedal sensor (see at least: Fig. 6B, Condition 6, Case 2 and Condition 6, Case 4; wherein in Case 4, the set of conditions are: (a) the driver not being seated, (b) the driver does not interact with a pedal, and (c) the driver not looking ahead continuously for a predetermined first time or more; and in Case 2, the set of conditions are (a) the driver not being seated, (b) the driver does interact with the pedal, and (c) the driver not looking ahead continuously for a predetermined fifth time or more).  However, these conditions are not recited in the claims.  Accordingly, because it is improper to import limitations from the Specification into the Claims, claim 17 has been best understood based on the language in the claims, as currently drafted.  
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites, in part, the limitation “wherein the predetermined sixth time is longer than the predetermined second time.”  If the predetermined second time is less than the predetermined sixth time, then the processor would have already shifted to the control authority non-transferable state at the predetermined second time.  Accordingly, it is unclear how the processor would shift to the control authority non-transferable state at a later time (the predetermined sixth time) when it has already shifted to the control authority non-transferable state, and is therefore already in the non-transferable state, at an earlier time (the predetermined second time).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that so long as it has been detected that the driver is not seated continuously for a predetermined time, then the processor would shift to the control authority non-transferable state irrespective of whether or not it is detected that the driver continues to not be seated beyond this predetermined time.  It is noted that in Applicant’s original disclosure, the relationship between the predetermined sixth time and the predetermined second time is contingent on the detection from the pedal sensor (see at least: Fig. 6B, Condition 6, Case 3 and Condition 6, Case 5; wherein in Case 5, the set of conditions are: (a) the driver not seated continuously for the predetermine second time or more, (b) the driver does not interact with a pedal, and (c) the driver not looking ahead; and in Case 3, the set of conditions are (a) the driver not being seated continuously for a predetermined sixth time or more, and (b) the driver does interact with a pedal).  However, these conditions are not recited in the claims.  Accordingly, because it is improper to import limitations from the Specification into the Claims, claim 19 has been best understood based on the language in the claims, as currently drafted.    

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 4 does not recite any further limitations that have not already been recited in claim 1, as currently amended (i.e., claim 4 recites subject matter identical to the amended language in claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chiba (U.S. Patent Application Publication 2019/0291747 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Chiba discloses an autonomous driving control apparatus (driving support device - see at least: Chiba, Abstract and Paragraphs [0017], [0023]) comprising: 
a driver seating sensor (seat sensor 39) configured to detect whether or not a driver is seated (see at least: Chiba, Paragraphs [0024], [0026]-[0027]); 
a driver monitoring device (face camera 41 of driver status monitor 40) configured to detect whether the driver is looking ahead (see at least: Chiba, Paragraphs [0024], [0028]-[0029]); and 
a processor (at least processor of ECU 50 - see at least: Chiba, Paragraphs [0023], [0050]) configured to determine whether control authority is transferable for activating an autonomous driving control function based on results of the driver seating sensor and the driver monitoring device (see at least: Chiba, Paragraphs [0017]-[0019], [0078]; and Fig. 4; wherein the function that can be activated is an override operation during the autonomous driving control), 
wherein the processor is configured to shift to a control authority non-transferable state when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead (see at least: Chiba, Paragraphs [0067], [0069], [0072], [0087], [0106]; and Fig. 4, particularly conditions F and H), or it is determined that the driver is not looking ahead continuously for more than a predetermined first time (wherein the limitation of it is determined that the driver is not looking ahead continuously for more than a predetermined first time is not required under the broadest reasonable interpretation of the claim because it is recited as an alternative).

Regarding Claim 2:
Chiba discloses the autonomous driving control apparatus of claim 1, wherein the processor is configured to: 
shift to a control authority transferable state when it is detected that the driver is seated, or it is detected that the driver is looking ahead (see at least: Chiba, Paragraphs [0067]-[0068], [0072]-[0074]; and Fig. 4, particularly conditions A-D).

Regarding Claim 3:
Chiba discloses the autonomous driving control apparatus of claim 1, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, and it is detected that the driver is not looking ahead (see at least: Chiba, Paragraphs [0067], [0069], [0072], [0087], [0106]; and Fig. 4, particularly conditions F and H).

Regarding Claim 4:
Chiba discloses the autonomous driving control apparatus of claim 1, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead, or it is detected that the driver is not looking ahead continuously for more than the predetermined first time (see Claim 1 above).

Regarding Claim 6:
Chiba discloses the autonomous driving control apparatus of claim I, wherein the apparatus further comprises: 
a hands-on sensor (hand camera 42 or grip sensor 47) configured to detect a hands-on state of the driver on steering wheel (see at least: Chiba, Paragraphs [0030], [0041]).

Regarding Claim 7:
Chiba discloses the autonomous driving control apparatus of claim 6, wherein the processor is configured to: 
shift to a control authority transferable state when the hands-on of the driver is detected and when it is detected that the driver is seated or it is detected that the driver is looking ahead (see at least: Chiba, Paragraphs [0067]-[0069], [0072]-[0074]; and Fig. 4, particularly conditions A and B).

Regarding Claim 8:
Chiba discloses the autonomous driving control apparatus of claim 6, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, and the driver is not detected (see at least: Chiba, Fig. 4, particularly conditions F, G, and H).

Regarding Claim 13:
Chiba discloses the autonomous driving control apparatus of claim 1, wherein the apparatus further comprises: 
a pedal sensor (at least foot camera 43) configured to detect an input of an accelerator pedal or a brake pedal (see at least: Chiba, Paragraph [0031]; wherein Chiba explicitly discloses that the foot camera detects the driver’s foot stepping on a pedal).

Regarding Claim 14:
Chiba discloses the autonomous driving control apparatus of claim 13, wherein the processor is configured to: 
shift to a control authority transferable state when an input of the accelerator pedal or the brake pedal is detected, and when it is detected that the driver is seated or it is detected that the driver is looking ahead (see at least: Chiba, Paragraph [0035], and Fig. 4, particularly conditions A-D; wherein it is noted that in Chiba, the seating state is determined as being an appropriate state when it is detected that both the driver is seated and the foot is stepping on a pedal or is placed on the pedal).

Regarding Claim 15:
Chiba discloses the autonomous driving control apparatus of claim 13, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, and the driver is not detected (see at least: Chiba, Fig. 4, particular conditions F and H).

Regarding Claim 20:
Chiba discloses the autonomous driving control apparatus of claim 1, wherein the apparatus further comprises: an output device configured to output a warning when a control authority transferable state is switched to the control authority non-transferable state (see at least: Chiba, Paragraphs [0025], [0143]).

Regarding Claim 21:
Chiba discloses the autonomous driving control method (see at least: Chiba, Abstract, and Figs. 5-9) comprising:
detecting whether or not a driver is seated (see at least: Chiba, Paragraphs [0024], [0026]-[0027]); 
detecting whether the driver is looking ahead (see at least: Chiba, Paragraphs [0024], [0028]-[0029]); 
determining whether control authority is transferable for activating an autonomous driving control function based on whether the driver is seated and whether the driver is looking ahead (see at least: Chiba, Paragraphs [0017]-[0019], [0078]; and Fig. 4; wherein the function that can be activated is an override operation during the autonomous driving control); and 
activating the autonomous driving control function when the control authority is transferable (see at least: Chiba, Paragraphs [0017]-[0019], [0078]; and Fig. 4, particularly condition A), 
wherein the determining whether the control authority is transferable includes: 
shifting to a control authority non-transferable state when it is detected that the driver is not seated and when it is detected that the driver is not looking ahead (see at least: Chiba, Paragraphs [0067], [0069], [0072], [0087], [0106]; and Fig. 4, particularly conditions F and H), or it is determined that the driver is not looking ahead continuously for more than a predetermined time (wherein the limitation of it is determined that the driver is not looking ahead continuously for more than a predetermined time is not required under the broadest reasonable interpretation of the claim because it is recited as an alternative).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 11-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Chiba (US 2019/0291747 A1) as applied to claims 1, 6, and 13, respectively, above or, in the alternative, under 35 U.S.C. 103 as obvious over Chiba (US 2019/0291747 A1) as applied to claims 1, 6, and 13, respectively, above, and further in view of Fujii et al. (WIPO Publication WO 2019/124534 A1, with English translation provided by Examiner), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Chiba is deemed to disclose the autonomous driving control apparatus of claim 1, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that that the driver is not seated for a predetermined second time, and it is determined that that the driver is not looking ahead (see at least: Chiba, Paragraphs [0067], [0069], [0072], [0087], [0106]; and Fig. 4, particularly conditions F and H) because, in Chiba, detecting that the driver is not seated encompasses any duration of time in which the driver is not seated.  In other words, if the driver is not seated, then the driver is not seated regardless of how long the driver has not been seated.  Additionally, it is noted that nothing in the claims necessitates an alternative technique or step that is implemented when it is determined that the driver has not been seated for less than the predetermined second time.
If it is found that Chiba’s detection that the driver is not seated does not encompass the driver is not seated for a predetermined second time, then Fujii is relied upon to teach this feature.  Fujii teaches that when utilizing a seat sensor to detect whether or not an occupant is seated, a determination that the occupant is seated is made when a sensor signal is detected for a predetermined time or longer (see at least: Fujii, Paragraph [0120]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Fujii in the invention of Chiba such that the driver is detected to be seated when the seat sensor produces a signal for a predetermined time or longer, and when the signal has not been produced for the predetermined time or longer, then it is detected that the driver is not seated.  The claim would have been obvious because a particular known technique as taught by Fujii was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to account for a predetermined time to avoid erroneous determinations that the driver was not seated due to the driver momentarily adjusting their seating position or the vehicle traveling along a bumpy surface in which the driver may momentarily lose contact with the seat.

Regarding Claim 11:
Chiba is deemed to disclose the autonomous driving control apparatus of claim 6, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, the hands-on of the driver is detected, and it is detected that the driver is not seated continuously for a predetermined fourth time (see at least: Chiba, Fig. 4, conditions E or F) because, in Chiba, detecting that the driver is not seated encompasses any duration of time in which the driver is not seated.  In other words, if the driver is not seated, then the driver is not seated regardless of how long the driver has not been seated.  Additionally, it is noted that nothing in the claims necessitates an alternative technique or step that is implemented when it is determined that the driver has not been seated for less than the predetermined fourth time.
If it is found that Chiba’s detection that the driver is not seated does not encompass the driver is not seated for a predetermined fourth time, then Fujii is relied upon to teach this feature.  Fujii teaches that when utilizing a seat sensor to detect whether or not an occupant is seated, a determination that the occupant is seated is made when a sensor signal is detected for a predetermined time or longer (see at least: Fujii, Paragraph [0120]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Fujii in the invention of Chiba such that the driver is detected to be seated when the seat sensor produces a signal for a predetermined time or longer, and when the signal has not been produced for the predetermined time or longer, then it is detected that the driver is not seated.  The claim would have been obvious because a particular known technique as taught by Fujii was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to account for a predetermined time to avoid erroneous determinations that the driver was not seated due to the driver momentarily adjusting their seating position or the vehicle traveling along a bumpy surface in which the driver may momentarily lose contact with the seat.

Regarding Claim 12:
Chiba is deemed to disclose, or alternatively, modified Chiba teaches the autonomous driving control apparatus of claim 11, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated for a predetermined third time, and it is detected that the driver is not looking ahead, wherein the predetermined fourth time is longer than the predetermined third time (see at least: Chiba, Fig. 4, conditions F or H; and the discussion of claim 11 above and the rejection under 35 U.S.C. 112(b) of claim 12 as discussed above).

Regarding Claim 18:
Chiba is deemed to disclose the autonomous driving control apparatus of claim 13, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, the input of the accelerator pedal or the brake pedal is detected, and it is detected that the driver is not seated continuously for a predetermined sixth time (see at least: Chiba, Paragraph [0067]; and Fig. 4, conditions E-H) because, in Chiba, detecting that the driver is not seated encompasses any duration of time in which the driver is not seated.  In other words, if the driver is not seated, then the driver is not seated regardless of how long the driver has not been seated.  Additionally, it is noted that nothing in the claims necessitates an alternative technique or step that is implemented when it is determined that the driver has not been seated for less than the predetermined sixth time.  It is noted that as discussed in Paragraph [0067] of Chiba, the seating state is determined based on both the seat sensor and the pedal sensor.  Accordingly, when either one or both results from the seat sensor and the pedal sensor do not satisfy the requirements, then the seating state would be determined as not being appropriate.
If it is found that Chiba’s detection that the driver is not seated does not encompass the driver is not seated for a predetermined fourth time, then Fujii is relied upon to teach this feature.  Fujii teaches that when utilizing a seat sensor to detect whether or not an occupant is seated, a determination that the occupant is seated is made when a sensor signal is detected for a predetermined time or longer (see at least: Fujii, Paragraph [0120]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Fujii in the invention of Chiba such that the driver is detected to be seated when the seat sensor produces a signal for a predetermined time or longer, and when the signal has not been produced for the predetermined time or longer, then it is detected that the driver is not seated.  The claim would have been obvious because a particular known technique as taught by Fujii was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to account for a predetermined time to avoid erroneous determinations that the driver was not seated due to the driver momentarily adjusting their seating position or the vehicle traveling along a bumpy surface in which the driver may momentarily lose contact with the seat.
If it is found that Chiba is not deemed to disclose that the seating state is not found appropriate when it is detected that the driver is not seated and the input of the accelerator pedal or the brake pedal is detected, then this is deemed to be obvious.  As noted above, in Chiba, the seating state determination is based on both the reading from the seat sensor and the reading from the pedal sensor, specifically that the seating state is appropriate when it is determined that the driver is seated and it is determined that the foot of the driver is pressing on a pedal (see at least: Chiba, Paragraph [0067]).  This renders obvious that if one of these two conditions is not satisfied or if both these conditions are not satisfied, then the seating state would not have been found to be appropriate.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that if either one of the conditions was not satisfied or if both conditions were not satisfied, then it would have been determined that the seating state is not appropriate.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included determining the seating state as not appropriate (i) when both the seating condition and the foot condition were not satisfied, (ii) when the seating condition was satisfied but the foot condition was not satisfied, or (iii) when the seating condition was not satisfied but the foot condition was satisfied.  If pursuing the known options leads to the anticipated success of correctly identifying whether or not the driver is in an appropriate condition to take over manual control of the vehicle, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding Claim 19:
Chiba is deemed to disclose, or alternatively, modified Chiba teaches the autonomous driving control apparatus of claim 18, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated for a predetermined second time, and it is detected that the driver is not looking ahead, wherein the predetermined sixth time is longer than the predetermined second time (see at least: Chiba, Fig. 4, conditions F or H; and the discussion of claim 18 above and the rejection under 35 U.S.C. 112(b) of claim 19 as discussed above).

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2019/0291747 A1) as applied to claims 6 and 13, respectively, above, and further in view of Fox et al. (U.S. Patent Application Publication 2020/0064833 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 9:
Chiba discloses the autonomous driving control apparatus of claim 6, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, the hands-on of the driver is detected, and it is detected that the driver is not looking ahead (see at least: Chiba, Fig. 4, condition F), but does not appear explicit regarding the driver is not looking ahead continuously for a predetermined third time.  Fox, in the same field of invention, teaches that in order to ensure safe transition from autonomous driving to manual driving, a condition is required that it is detected that the driver is looking ahead continuously for a predetermined third time (see at least: Fox, Paragraphs [0081]-[0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fox in the invention of Chiba such that in order to satisfy the visual line direction and face direction of Chiba, the driver would have needed to look ahead continuously for a predetermined time, and if the driver has not looked ahead continuously for a predetermined time, then this condition would not have been satisfied.  One would have been motivated to incorporate the teaching of Fox because it would have ensured that the transition from autonomous driving to manual driving was safely performed (see at least: Fox, Paragraphs [0015]-[0016]).  For example, by requiring the driver to look ahead continuously for a predetermined time, the invention of modified Chiba would have ensured that the driver was fully aware of the surrounding environment in which the vehicle was operated and was suitably prepared to take over manual driving of the vehicle.  

Regarding Claim 10:
Modified Chiba teaches the autonomous driving control apparatus of claim 9.  Regarding the limitation wherein the predetermined third time is longer than the predetermined first time, this limitation is automatically rejected as being directed to a non-required element since the current claim construction does not necessitate that a predetermined first time is required in the claims.  Alternatively, modified Chiba is deemed to teach the aforementioned limitation based on the discussion of claim 9 above and the discussion of the rejection under 35 U.S.C. 112(b) of claim 10 above.

Regarding Claim 16:
Chiba discloses the autonomous driving control apparatus of claim 13, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated, the input of the accelerator pedal or the brake pedal is detected, and it is detected that the driver is not looking ahead (see at least: Chiba, Paragraph [0067]; and Fig. 4, condition F or H), but does not appear explicit regarding the driver is not looking ahead continuously for a predetermined fifth time.  Here, it is noted that as discussed in Paragraph [0067] of Chiba, the seating state is determined based on both the seat sensor and the pedal sensor.  Accordingly, when either one or both results from the seat sensor and the pedal sensor do not satisfy the requirements, then the seating state would be determined as not being appropriate.
Fox, in the same field of invention, teaches that in order to ensure safe transition from autonomous driving to manual driving, a condition is required that it is detected that the driver is looking ahead continuously for a predetermined fifth time (see at least: Fox, Paragraphs [0081]-[0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fox in the invention of Chiba such that in order to satisfy the visual line direction and face direction of Chiba, the driver would have needed to look ahead continuously for a predetermined time, and if the driver has not looked ahead continuously for a predetermined time, then this condition would not have been satisfied.  One would have been motivated to incorporate the teaching of Fox because it would have ensured that the transition from autonomous driving to manual driving was safely performed (see at least: Fox, Paragraphs [0015]-[0016]).  For example, by requiring the driver to look ahead continuously for a predetermined time, the invention of modified Chiba would have ensured that the driver was fully aware of the surrounding environment in which the vehicle was operated and was suitably prepared to take over manual driving of the vehicle.  
If it is found that Chiba is not deemed to disclose that the seating state is not found appropriate when it is detected that the driver is not seated and the input of the accelerator pedal or the brake pedal is detected, then this is deemed to be obvious.  As noted above, in Chiba, the seating state determination is based on both the reading from the seat sensor and the reading from the pedal sensor, specifically that the seating state is appropriate when it is determined that the driver is seated and it is determined that the foot of the driver is pressing on a pedal (see at least: Chiba, Paragraph [0067]).  This renders obvious that if one of these two conditions is not satisfied or if both these conditions are not satisfied, then the seating state would not have been found to be appropriate.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that if either one of the conditions was not satisfied or if both conditions were not satisfied, then it would have been determined that the seating state is not appropriate.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included determining the seating state as not appropriate (i) when both the seating condition and the foot condition were not satisfied, (ii) when the seating condition was satisfied but the foot condition was not satisfied, or (iii) when the seating condition was not satisfied but the foot condition was satisfied.  If pursuing the known options leads to the anticipated success of correctly identifying whether or not the driver is in an appropriate condition to take over manual control of the vehicle, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding Claim 17:
Modified Chiba teaches the autonomous driving control apparatus of claim 16, wherein the processor is configured to: 
shift to the control authority non-transferable state when it is detected that the driver is not seated and it is detected that the driver is not looking ahead (see at least: Chiba, Fig. 4, conditions F or H; and the discussion of claim 16 above).
Regarding the limitation or when it is detected that the driver is not looking ahead continuously for more than the predetermined first time, wherein the predetermined fifth time is longer than the predetermined first time, this limitation is recited in the alternative and is not required under the broadest reasonable interpretation of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haug (US 2010/0222976 A1) teaches an invention similar to that claimed in the present application in which a processor of a vehicle system is configured to determine whether control authority during an autonomous driving control function (semi-autonomous driving operation) can be maintained or if it should be shifted to a control authority non-transferable state (deactivation of the function) based on an absence of a driver (e.g., the driver is no longer in the driver’s seat, including detecting that the driver has not been seated for a predefined period of time; a hands-on state is not being detected; a foot position is not appropriate).  Accordingly, the invention of Haug ensures that a driver is paying attention to the traffic environment even when the semi-autonomous driving operation is being performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669